 

Exhibit 10.1



 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into as of
October 31, 2016 (the “Effective Date”), by and among Sterling Bancorp, a
Delaware corporation (the “Company”), Sterling National Bank, a national banking
association organized and existing under the laws of the United States of
America (the “Bank”; and together with the Company, “Sterling”), and Rodney
Whitwell (“Executive”).

 

WITNESSETH:

 

WHEREAS, Executive is currently employed by Sterling as its Chief Operating
Officer and party to that certain Employment Agreement, dated as of November 1,
2013, by and among Executive, the Company and the Bank (the “Prior Agreement”);
and

 

WHEREAS, the Board of Directors of the Company (the “Company Board”) has
determined that it is in the best interests of Sterling and its shareholders to
assure that Sterling will have the continued dedication of Executive and, in
order to accomplish this objective, the Company Board and the Board of Directors
of the Bank (the “Bank Board”) have caused the Company and the Bank,
respectively, to enter into this Agreement; and

 

WHEREAS, effective as of the Effective Date, the Company and the Bank desire to
continue to employ Executive as Chief Operating Officer of the Company and the
Bank pursuant to the terms of this Agreement, and the Prior Agreement shall
terminate; and

 

WHEREAS, Executive desires to serve in such positions pursuant to the terms and
conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
obligations hereinafter set forth, the Company, the Bank and Executive hereby
agree as follows:

 

1.           Employment.

 

Subject to the terms set forth herein, the Company and the Bank agree to employ
Executive as Chief Operating Officer of the Company and the Bank, and Executive
hereby accepts such employment. As Chief Operating Officer of the Company and
the Bank, Executive shall have such authority, perform such duties, and fulfill
such responsibilities commonly incident to such positions, as well as those that
are delegated to Executive by the Chief Executive Officer of the Bank. While
employed, Executive shall report to the Chief Executive Officer, and Executive
shall devote his full business time and attention to the business and affairs of
the Company and the Bank, and shall use his best efforts to advance the
interests of the Company and the Bank; provided that, Executive may engage in
outside activities in accordance with Section 5.

 

2.           Employment Period.

 

(a)          Duration. Executive’s period of employment with Sterling under this
Agreement shall begin on the Effective Date and shall continue until December
31, 2018 (or, if a Change in Control occurs prior to such anniversary, the
second anniversary of the date of the

 

   

 

 

Change in Control, if later), unless terminated prior thereto by either Sterling
or Executive in accordance with Section 6 hereof (such period of employment
being the “Employment Period”).

 

(b)          Employment Following Termination of Employment Period. Nothing in
this Agreement shall mandate or prohibit a continuation of Executive’s
employment following the expiration of the Employment Period upon such terms and
conditions as the Company, the Bank and Executive may agree.

 

3.           Compensation. In exchange for the on-going services of Executive
hereunder, the Bank shall provide the following:

 

(a)          Base Salary. In consideration for the services performed by
Executive during the Employment Period, the Bank shall pay to Executive an
annual salary (“Base Salary”) of $375,000. The Base Salary shall be paid in
approximately equal installments in accordance with the Bank’s customary payroll
practices. Executive’s Base Salary shall be increased to $400,000 effective as
of January 1, 2017 and shall be reviewed at least annually during the Employment
Period for possible upward adjustment, and Executive’s Base Salary shall not be
reduced without Executive’s consent. The term Base Salary, as utilized in this
Agreement, shall refer to Base Salary as it may be increased.

 

(b)          Annual Bonus. For each fiscal year of the Company during the
Employment Period, Executive shall be eligible to participate in the Company’s
Short-Term Incentive Plan (or any successor thereto) (the “Annual Bonus Plan”).
Executive’s target annual bonus under the Annual Bonus Plan shall be determined
by the Compensation Committee of the Company Board and shall be commensurate
with the target annual bonus opportunity available to other similarly situated
senior executives of Sterling generally (the “Target Bonus”). The actual amount
of Executive’s annual bonus shall depend upon the achievement of performance
goals established by the Compensation Committee of the Company Board, with the
actual bonus to be determined by the Compensation Committee of the Company
Board. The terms and conditions of the Annual Bonus Plan and the payments to
Executive thereunder shall be applied on a basis not less favorable to Executive
than to other similarly situated senior executives of Sterling generally. The
Compensation Committee of the Company Board shall periodically review
Executive’s Target Bonus percentage and may in its discretion increase
Executive’s annual bonus opportunity. The term Target Bonus, as utilized in this
Agreement, shall refer to the Target Bonus as it may be increased. Annual
bonuses awarded to Executive under the Annual Bonus Plan are referred to herein
as “Annual Bonuses.” The payment of any such Annual Bonus shall be subject to
all the terms and conditions of the applicable Annual Bonus Plan.

 

(c)          Long-Term Compensation. During the Employment Period, Executive
shall be eligible to participate in any equity and/or other long-term
compensation programs established by the Company from time to time for senior
executive officers. Executive’s target annual equity award opportunity shall be
determined by the Compensation Committee of the Company Board and shall be no
less favorable than the target equity award opportunity available to other
similarly situated senior executives of Sterling generally, with the actual
award to be determined by the Compensation Committee of the Company Board on a
basis not less favorable to Executive than to other similarly situated senior
executives of Sterling generally.

 

 2 

 

 

(d)          Employee Benefit Plans; Paid Time Off.

 

(i)          Benefit Plans. During the Employment Period, Executive shall be an
employee of the Company and the Bank, and shall be entitled to participate, on
terms and conditions not less favorable to Executive than other similarly
situated senior executives of Sterling generally, in Sterling’s
(A) tax-qualified defined contribution retirement plans (currently, Sterling’s
401(k) and Profit Sharing Plan); (B) group life, health and disability insurance
plans; and (C) any other employee benefit plans and programs and perquisites in
accordance with Sterling’s customary practices with respect to other similarly
situated senior executives of Sterling generally; provided that Executive’s
participation shall be subject to the terms of such plans and programs
(including being a member of the class of employees currently eligible to
commence participation in the plan or program); and provided, further, that
nothing herein shall limit Sterling’s right to amend or terminate any such plans
or programs.

 

(ii)         Paid Time Off. Executive shall be entitled to four (4) weeks of
paid vacation time each year during the Employment Period (measured on a fiscal
or calendar year basis, in accordance with Sterling’s usual practices), as well
as sick leave, holidays and other paid absences in accordance with Sterling’s
policies and procedures for senior executives. Any unused paid time off during
an annual period may be carried forward into the following year to the extent
permitted under Sterling’s policies and procedures and Executive shall be
compensated for any unused paid time off to the extent provided for under
Sterling’s policies and procedures as applicable to other similarly situated
senior executives of Sterling generally.

 

(e)          Expenses. The Bank shall reimburse Executive for Executive’s
ordinary and necessary business expenses and travel and entertainment expenses
incurred in connection with the performance of Executive’s duties under this
Agreement upon presentation to the Bank of an itemized account of such expenses
in such form as the Bank may reasonably require.

 

4.          Principal Place of Employment.

 

Executive’s principal place of employment during the Employment Period shall be
at the Company’s principal executive offices or at such other location upon
which the Company and Executive may mutually agree, and subject to travel to
such other locations as shall be necessary to fulfill the employment duties.

 

5.          Outside Activities and Board Memberships

 

During the Employment Period, Executive shall not provide services on behalf of
any financial institution or other entity or business that competes with the
Company, the Bank or any of their affiliates (each, a “competitive business”),
or any subsidiary or affiliate of any such competitive business, as an employee,
consultant, independent contractor, agent, sole proprietor, partner, joint
venturer, corporate officer or director; nor shall Executive acquire, by reason
of purchase during the Employment Period, the ownership of more than one percent
(1%) of the outstanding equity interest in any such competitive business. In
addition, during the Employment Period, Executive shall not, directly or
indirectly, acquire a beneficial interest, or engage in any joint venture in
real estate with Sterling. Subject to the foregoing, Executive may serve on
boards of directors of unaffiliated corporations, subject to approval by the
Company

 

 3 

 

 

Board, which shall not be unreasonably withheld, and boards of directors of
not-for-profit organizations and trade associations, subject to approval by the
Company in accordance with Sterling’s policies and procedures. Except as
specifically set forth herein, Executive may engage in personal business and
investment activities, including real estate investments and personal
investments in the stocks, securities and obligations of other financial
institutions (or their holding companies). Notwithstanding the foregoing, in no
event shall Executive’s outside activities, services, personal business and
investments materially interfere with the performance of Executive’s duties
under this Agreement. Nothing in this Section 5 shall limit any of Executive’s
obligations under Section 9 hereof.

 

6.           Termination of Employment.

 

(a)          Termination by Sterling without Cause.

 

(i)          Sterling shall have the right to terminate Executive’s employment
at any time during the Employment Period without Cause by giving notice to
Executive as described in Section 6(f). For sake of clarity, neither termination
of Executive’s employment pursuant to Section 6(e) nor upon or after expiration
of the Employment Period shall constitute a termination without Cause for
purposes of this Section 6.

 

(ii)         In the event that Sterling terminates Executive’s employment during
the Employment Period without Cause:

 

(A)         The Bank shall pay or provide to Executive any Accrued Obligations;

 

(B)         If such termination occurs other than as provided in
Section 6(a)(ii)(C) below, then, subject to Section 6(g), the Bank shall pay to
Executive, (I) within sixty (60) days following the date of termination, a lump
sum cash payment (the “Severance Payment”) in an amount equal to one (1) year of
Executive’s Base Salary (in the amount in effect immediately prior to
termination of employment) and the amount of Executive’s Target Bonus for the
fiscal year that includes Executive’s date of termination of employment, and
(II) eighteen (18) consecutive monthly cash payments (commencing with the first
month following Executive’s termination of employment, and continuing until the
eighteenth month following Executive’s termination of employment) each equal to
the monthly COBRA premium in effect as of the date of Executive’s termination of
employment for the level of coverage in effect for Executive under Sterling’s
group health plan (the “COBRA Payments” and, together with the Severance
Payment, the “Severance Benefits”); and

 

(C)         If such termination occurs upon or within twenty-four (24) months
after a Change in Control, or Executive reasonably demonstrates (or the Bank
agrees) that such termination was at the request of a third party who had
indicated an intention or taken steps reasonably calculated to effect a Change
in Control, then, subject to Section 6(g), the Bank shall (I) pay to Executive,
within sixty (60) days following the date of termination, a lump sum cash
payment (the “CIC Severance Payment”) equal to two (2) times the sum of
(x) Executive’s Base Salary immediately prior to termination of employment plus
(y) the amount of Executive’s Target Bonus for the fiscal year that includes
Executive’s date of termination of employment,

 

 4 

 

 

and (II) pay to Executive on a monthly basis commencing with the first month
following Executive’s termination of employment, and continuing until the
eighteenth month following Executive’s termination of employment, the COBRA
Payments (together with the CIC Severance Payment, the “CIC Severance
Benefits”).

 

(b)          Termination by the Company for Cause. Sterling shall have the right
to terminate Executive’s employment at any time during the Employment Period for
Cause by giving notice to Executive as provided in Section 6(f) hereof. In the
event Executive’s employment is terminated for Cause, Sterling’s sole obligation
shall be to pay or provide to Executive any Accrued Obligations.

 

(c)          Resignation by Executive without Good Reason. Executive may resign
from employment during the Employment Period without Good Reason at any time by
giving notice to the Bank as described in Section 6(f). In the event Executive
resigns from employment without Good Reason, Sterling’s sole obligation shall be
to pay or provide to Executive any Accrued Obligations.

 

(d)          Resignation by Executive for Good Reason. Executive may resign from
employment under this Agreement for Good Reason by giving notice to the Bank as
described in Section 6(f). In the event Executive resigns from employment for
Good Reason, (i) the Bank shall pay or provide to Executive any Accrued
Obligations, and (ii) if such resignation occurs upon or within twenty-four (24)
months after a Change in Control, Executive shall, subject to Section 6(g), be
entitled to the CIC Severance Benefits to the same extent as if Executive’s
employment was terminated by Sterling without Cause pursuant to
Section 6(a)(ii)(C) as of the date of Executive’s termination of employment for
Good Reason.

 

(e)          Termination by Reason of Death or Disability of Executive.

 

(i)          In the event of Executive’s death during the Employment Period,
Sterling’s sole obligation shall be to pay to Executive’s legal representatives
any Accrued Obligations.

 

(ii)         Sterling shall be entitled to terminate Executive’s employment due
to Executive’s Disability. If Executive’s employment hereunder is terminated due
to Executive’s Disability, Sterling’s sole obligation shall be to pay or provide
to Executive any Accrued Obligations.

 

(f)          Notice; Effective Date of Termination. Notice of termination of
employment under this Agreement shall be communicated by or to Executive (on one
hand) or Sterling (on the other hand) in writing in accordance with Section 14.
Termination of Executive’s employment pursuant to this Agreement (the
“Termination Date”) shall be effective on the earliest of:

 

(i)          immediately after Sterling gives notice to Executive of Executive’s
termination without Cause, unless the parties agree to a later date, in which
case, termination shall be effective as of such later date;

 

 5 

 

 

(ii)         immediately upon approval by the Company Board of termination of
Executive’s employment for Cause;

 

(iii)        immediately upon Executive’s death;

 

(iv)        in the case of termination by reason of Executive’s Disability, the
date on which Executive is determined to be permanently disabled for purposes of
Sterling’s long-term disability plan or policy that covers Executive; or

 

(v)         thirty (30) days after Executive gives written notice to Sterling of
Executive’s resignation from employment under this Agreement (including for Good
Reason), provided that the Company or the Bank may set an earlier termination
date at any time prior to the date of termination of employment, in which case
Executive’s resignation shall be effective as of such other date.

 

(g)          General Release of Claims. Executive shall not be entitled to any
of the Severance Benefits pursuant to Section 6(a)(ii)(B) or the CIC Severance
Benefits pursuant to Section 6(a)(ii)(C) or 6(d) in the event Executive’s
employment terminates without Cause or for Good Reason, unless, in each case,
(A) Executive has executed and delivered to the Company a general release of
claims (in the form attached hereto as Exhibit A) (the “Release”) and (B) such
Release has become irrevocable under the Age Discrimination in Employment Act
not later than fifty-six (56) days after the Termination Date. Executive’s
entitlement to the Severance Benefits or CIC Severance Benefits, as applicable,
are further conditioned upon complying with the terms of Sections 6(k), 8, 9(a)
and 9(b) hereof, subject to written notice by the Bank and a reasonable
opportunity for Executive to cure, if subject to cure. Sterling shall deliver to
Executive a copy of the Release not later than three (3) days after the
Termination Date pursuant to Section 6(a) or 6(d) hereof. In the event that the
fifty-six (56) day period referenced above begins and ends in different taxable
years of Executive, any payments or benefits under this Agreement that
constitute nonqualified deferred compensation under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the payment or settlement of
which is conditioned on the effectiveness of the Release shall be paid in the
later taxable year.

 

(h)          No Other Severance Benefits. Executive acknowledges and agrees the
Severance Benefits or CIC Severance Benefits, as applicable, and other rights
and benefits provided under this Agreement upon termination are in lieu of, and
not in addition to, any payments and/or benefits to which Executive may
otherwise be entitled under any severance plan, policy or program of Sterling.

 

(i)          Payment of Obligations. Notwithstanding anything to the contrary
herein, any payment obligation of the Bank under this Agreement may be satisfied
in whole or in part by payment by the Company, the Bank or any affiliate, and
any such payment shall, for purposes of this Agreement, be treated as if made by
the Bank.

 

(j)          Resignation from Positions. Upon termination of Executive’s
employment for any reason, Executive shall promptly (i) resign from all
positions (including, without limitation, any management, officer or director
position) with Sterling and its affiliates and (ii) relinquish any power of
attorney, signing authority, trust authorization or bank account

 

 6 

 

 

signatory authorization that Executive may hold on behalf of Sterling or its
affiliates. Executive’s execution of this Agreement shall be deemed the grant by
Executive to the officers of the Company and the Bank of a limited power of
attorney to sign in Executive’s name and on Executive’s behalf such
documentation as may be necessary or appropriate for the limited purposes of
effectuating such resignations and relinquishments.

 

(k)          Return of Property. On or before the Termination Date, Executive
shall return to the Company any and all Company or Bank property, including but
not limited to any computer or other electronic equipment, and any documents,
files, computer records, or other materials belonging to, or containing
confidential or proprietary information obtained from, the Company that are in
Executive’s possession, custody, or control, including but not limited to any
such materials that may be at Executive’s home or that may be stored on any
electronic devices not belonging to the Company. Upon Company’s request,
Executive shall destroy any copies, including electronic copies, of any Company
information, including any Company confidential information, as described in
Section 8 of this Agreement.

 

(l)          Golden Parachute Limit. Notwithstanding any other provision of this
Agreement, in the event that any portion of the CIC Severance Benefits or any
other payment or benefit received or to be received by Executive in connection
with a “change in ownership or control” (within the meaning of Section 280G of
the Code) of the Company occurring following the Effective Date (whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement) (collectively, the “Total Benefits”) would be subject to the excise
tax imposed under Section 4999 of the Code (the “Excise Tax”), the Total
Benefits shall be reduced to the extent necessary so that no portion of the
Total Benefits is subject to the Excise Tax; provided, however, that no such
reduction in the Total Benefits shall be made if by not making such reduction,
Executive’s Retained Amount (as hereinafter defined) would be greater than
Executive’s Retained Amount if the Total Benefits are so reduced. All
determinations required to be made under this Section 6(l) shall be made by tax
counsel or a nationally recognized certified public accounting firm or other
professional organization that is a certified public accounting firm recognized
as an expert in determinations and calculations for purposes of Section 280G of
the Code selected by the Company prior to a Change in Control and reasonably
acceptable to Executive (“Tax Counsel”), which determinations shall be
conclusive and binding on Executive and the Company absent manifest error. All
fees and expenses of Tax Counsel shall be borne solely by the Company. Prior to
any reduction in Executive’s Total Benefits pursuant to this Section 6(l), Tax
Counsel shall provide Executive and the Company with a report setting forth its
calculations and containing related supporting information. In the event any
such reduction is required, the Total Benefits shall be reduced in the following
order: (i) the COBRA Payments, (ii) the CIC Severance Payment, (iii) any other
portion of the Total Benefits that are not subject to Section 409A of the Code
(other than Total Benefits resulting from any accelerated vesting of equity
awards), (iv) Total Benefits that are subject to Section 409A of the Code in
reverse order of payment, and (v) Total Benefits that are not subject to
Section 409A and arise from any accelerated vesting of equity awards. The
parties hereto hereby elect to use the applicable federal rate that is in effect
on the date this Agreement is entered into for purposes of determining the
present value of any payments provided for hereunder for purposes of
Section 280G of the Code. “Retained Amount” shall mean the present value (as
determined in accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the
Code) of the Total Benefits net of all federal, state and local taxes imposed on
Executive with respect thereto. In connection

 

 7 

 

 

with making determinations under this Section 6(l), the Tax Counsel shall take
into account the value of any reasonable compensation for services to be
rendered by Executive before or after the Change in Control, including any
noncompetition provisions that may apply to Executive, and Sterling shall
cooperate in the valuation of any such services, including any noncompetition
provisions.

 

7.           Certain Definitions.

 

(a)          “Accrued Obligations” means (i) any accrued and unpaid Base Salary
of Executive through the date of termination of employment, payable pursuant to
the Bank’s standard payroll policies, (ii)  any earned and unpaid bonus of
Executive under the Annual Bonus Plan for any completed fiscal year prior to the
date of termination of employment, (iii) any compensation and benefits to the
extent payable to Executive based on Executive’s participation in any
compensation or benefit plan, program or arrangement of Sterling through the
date of termination of employment, payable in accordance with the terms of such
plan, program or arrangement, and (iv) any expense reimbursement to which
Executive is entitled under Sterling’s standard expense reimbursement policy (as
applicable) and Sections 3(e) and 10 hereof.

 

(b)          “Cause” means Executive’s failure or refusal to substantially
perform Executive’s duties hereunder, personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, breach of the
Bank’s Code of Ethics, material violation of the Sarbanes-Oxley requirements for
officers of public companies that in the reasonable opinion of the Company Board
will likely cause substantial financial harm or substantial injury to the
reputation of the Company or the Bank, willfully engaging in actions that in the
reasonable opinion of the Company Board will likely cause substantial financial
harm or substantial injury to the business reputation of the Company or the
Bank, willful violation of any law, rule or regulation (other than routine
traffic violations or similar offenses) or final cease-and-desist order, or
material breach of any provision of this Agreement. The cessation of employment
of Executive shall not be deemed to be for Cause unless and until there shall
have been delivered to Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Company Board at a meeting of the Company Board called and held for such purpose
(after reasonable notice is provided to Executive and Executive is given an
opportunity, together with counsel for Executive, to be heard before the Company
Board), finding that, in the good faith opinion of the Board, Executive is
guilty of the conduct described in first sentence of this Section 7(b), and
specifying the particulars thereof in detail. For purposes hereof, no act or
failure to act, on the part of Executive, shall be considered “willful” unless
it is done, or omitted to be done, by Executive in bad faith or without an
objectively reasonable belief that Executive’s action or omission was in the
best interests of the Company and the Bank. Any act, or failure to act, based
upon the direction of the Company Board or the Bank Board based upon the advice
of counsel for the Company or the Bank shall be conclusively presumed to be
done, or omitted to be done, by Executive in good faith and in the best
interests of the Company or the Bank.

 

 8 

 

 

(c)         “Change in Control” means the occurrence of any of the following
with respect to the Company occurring after the Effective Date:

 

(i)          any “person” (as the term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other
than any employee benefit plan of Sterling or any affiliate, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing twenty-five percent
(25%) or more of the combined voting power of Company’s outstanding securities;
or

 

(ii)         individuals who constitute the Company Board on the date hereof
(the “Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the date
hereof whose election was approved by a vote of at least three-quarters of the
directors comprising the Incumbent Board, or whose nomination for election by
the Company’s stockholders was approved by the Nominating Committee serving
under an Incumbent Board, shall be, for purposes of this clause (ii), considered
as though such person were a member of the Incumbent Board; or

 

(iii)        the Company consummates a merger, consolidation, share exchange,
division or other reorganization or transaction of the Company (a “Fundamental
Transaction”) with any other corporation, other than a Fundamental Transaction
that results in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than fifty
percent (50%) of the combined voting power immediately after such Fundamental
Transaction of (A) the Company’s outstanding securities, (B) the surviving
entity’s outstanding securities, or (C) in the case of a division, the
outstanding securities of each entity resulting from the division; or

 

(iv)        the shareholders of the Company approve a plan of complete
liquidation or winding up of the Company; or

 

(v)         the consummation of an agreement for the sale or disposition (in one
transaction or a series of transactions) of all or substantially all of the
Company’s or the Bank’s assets.

 

(d)         “Disability” means that Executive is deemed disabled for purposes of
Sterling’s long-term disability plan or policy that covers Executive.

 

(e)         “Good Reason” means the occurrence of any of the following events
(without Executive’s consent):

 

(i)          a material reduction of any element of the compensation and
benefits required to be provided to Executive in accordance with any of the
provisions of Section 3;

 

(ii)         a material adverse change in Executive’s functions, duties, or
responsibilities with the Company or the Bank, which change would cause
Executive’s position to become one of materially lesser responsibility,
importance or scope;

 

 9 

 

 

(iii)        Sterling requiring Executive to be based at any office or location
other than as provided in Section 4 resulting in an increase in Executive’s
commute of thirty (30) miles or more; or

 

(iv)        a material breach of this Agreement by the Company or the Bank.

 

Notwithstanding the foregoing, no such event shall constitute “Good Reason”
unless (A) Executive shall have given written notice of such event to the Bank
within ninety (90) days after the initial occurrence thereof, (B) the Bank shall
have failed to cure the situation within thirty (30) days following the delivery
of such notice (or such longer cure period as may be agreed upon by the
parties), and (C) Executive terminates employment within thirty (30) days after
expiration of such cure period.

 

8.          Confidentiality. In the course of Executive’s employment with and
involvement with Sterling and its affiliates, Executive has obtained, or may
obtain, secret or confidential information, knowledge or data concerning
Sterling’s and its affiliates’ businesses, strategies, operations, clients,
customers, prospects, financial affairs, organizational and personnel matters,
policies, procedures and other nonpublic matters, or concerning those of third
parties. Executive shall hold in a fiduciary capacity for the benefit of
Sterling and its affiliates, all secret or confidential information, knowledge
or data relating to Sterling or any of its affiliated companies, and their
respective businesses, which shall have been obtained by Executive during
Executive’s employment by Sterling or any of its affiliates and which shall not
be or become public knowledge (other than by acts by Executive or
representatives of Executive in violation of this Agreement). All records,
files, memoranda, reports, customer lists, documents and the like (whether in
paper or electronic format) that Executive has used or prepared during
Executive’s employment shall remain the sole property of Sterling and shall be
promptly returned to Sterling’s premises upon any termination of employment.
After termination of Executive’s services with Sterling, Executive shall not,
without the prior written consent of the Bank or as may otherwise be required by
law or legal process, communicate or divulge any such information, knowledge or
data to anyone other than the Bank and those designated by it. The
confidentiality provision contained herein is in addition to and not in
limitation of Executive’s duties as an officer and director under applicable
law. For purposes of this Section 8 and Section 9, references to the Company,
the Bank, Sterling and their affiliates shall include their predecessor and any
successor entities. Notwithstanding the foregoing, Executive will not be held
criminally or civilly liable under any federal or state trade secret law for a
disclosure of a trade secret that (a) is made (i) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal and
protected from public disclosure. Further, nothing in this Agreement prohibits
Executive from reporting possible violations of federal law or regulation to any
governmental agency or entity, including but not limited to the Department of
Justice, the Securities and Exchange Commission, Congress, and any federal
Inspector General, or from making other disclosures that are protected under the
whistleblower provisions of federal law or regulation. Executive does not need
the prior authorization of the Company to make any such reports or disclosures
and is not required to notify the Company that he has made such reports or
disclosures.

 

 10 

 

 

9.           Nonsolicitation; Noncompetition; Post-Termination Cooperation.

 

(a)          Executive hereby covenants and agrees that, while employed and for
a period of eighteen (18) months following his termination of employment with
Sterling for any reason, Executive shall not, without the prior written consent
of the Bank, either directly or indirectly, (i) induce or attempt to induce any
employee or independent contractor of the Company, the Bank or any of their
respective affiliates to leave the Company, the Bank or any such affiliate, (ii)
hire any person who was an employee or independent contractor of the Company,
the Bank or any of their respective affiliates until six (6) months after such
individual’s relationship with the Company, the Bank or such affiliate has been
terminated, (iii) induce or attempt to induce any client, customer or other
business relation (whether (A) current, (B) former, within the six (6) months
after such relationship has been terminated or (C) prospective, provided that
there are demonstrable efforts or plans to establish such relationship) of the
Company, the Bank or any of their respective affiliates to cease doing business
or to reduce the amount of business they have customarily done or contemplate
doing with the Company, the Bank or any such affiliate, whether or not the
relationship between the Company, the Bank or any such affiliate and such
client, customer or other business relation was originally established, in whole
or in part, through Executive’s efforts, or in any way interfere with the
relationship between any such client, customer or business relation, on the one
hand, and the Company, the Bank or any such affiliate, on the other hand.

 

(b)          Executive acknowledges that, in the course of Executive’s
employment with the Company, the Bank and their respective affiliates (including
their predecessor and any successor entities), Executive has become familiar, or
will become familiar, with the Company’s, the Bank’s and their respective
affiliates’ trade secrets and with other confidential information, knowledge or
data concerning the Company, the Bank, their respective affiliates and their
respective predecessors, and that Executive’s services have been and will be of
special, unique and extraordinary value to the Company, the Bank and their
respective affiliates. Therefore, Executive agrees that, while employed and for
a period of twelve (12) months following his termination of employment with
Sterling other than a resignation by the Executive for good reason prior to a
change of control (the “Noncompetition Period”), Executive shall not, directly
or indirectly, own, manage, operate, control, be employed by (whether as an
employee, director consultant, independent contractor or otherwise, and whether
or not for compensation) or render services in any capacity to a Competing
Business (as defined below), in any country in which the Company, the Bank or
any of their respective affiliates conducts business. For purposes of this
Agreement, a “Competing Business” shall mean any person, firm, corporation or
other entity, in whatever form, engaged in the business in which the Company,
the Bank and their respective affiliates engage, including the sale or servicing
of banking and financial products and services, including business and consumer
lending, asset-based financing, residential mortgage warehouse funding,
factoring/accounts receivable management services, equipment financing,
commercial and residential mortgage lending and brokerage, deposit services
(including municipal deposit services) and trade financing, sale of annuities,
life and health insurance products, title insurance services, real estate
investment trusts and investment advisory services. Nothing herein shall
prohibit Executive from being a passive owner of not more than one percent (1%)
of the outstanding equity interest in any entity which is publicly traded, so
long as Executive has no active participation in the business of such entity.

 

 11 

 

 

(c)          Executive hereby agrees that prior to accepting employment with any
other person or entity during the Noncompetition Period, Executive shall provide
such prospective employer with written notice of this Section 9, with a copy of
such notice delivered promptly to the Bank.

 

(d)          During the Employment Period and following the cessation of
Executive’s employment for any reason, Executive shall, upon reasonable notice,
(i) furnish such information and assistance to the Company, the Bank and/or
their respective affiliates, as may reasonably be requested by the Company, the
Bank or such affiliates, with respect to any matter, project, initiative or
effort for which Executive is or was responsible or has relevant knowledge or
had substantial involvement in while employed by the Company or the Bank under
this Agreement, and (ii) cooperate with the Company, the Bank and their
respective affiliates during the course of all third-party proceedings arising
out of the Company, the Bank and their respective affiliates’ business about
which Executive has knowledge or information.

 

(e)          Executive acknowledges and agrees that: (i) the purposes of the
foregoing covenants, including without limitation the noncompetition covenant of
Section 9(b), are to protect the goodwill and trade secrets and confidential
information of the Company, the Bank and their respective affiliates; and (ii)
because of the nature of the business in which the Company, the Bank and their
respective affiliates are engaged, and because of the nature of the trade
secrets and confidential information to which Executive has access, it would be
impractical and excessively difficult to determine the actual damages of the
Company and its affiliates in the event Executive breached any of the covenants
of Section 8 or this Section 9. Executive understands that the covenants may
limit Executive’s ability to earn a livelihood in a Competing Business during
the Noncompetition Period. Executive acknowledges that the Company would be
irreparably injured by a violation of Section 8 or this Section 9, and that it
is impossible to measure in money the damages that will accrue to the Company by
reason of a failure by Executive to perform any of Executive’s obligations under
Section 8 or this Section 9. Accordingly, if the Company or its affiliates
institutes any action or proceeding to enforce any of the provisions of Section
8 or this Section 9, to the extent permitted by applicable law, Executive hereby
waives the claim or defense that the Company or its affiliates have an adequate
remedy at law, and Executive shall not urge in any such action or proceeding the
defense that any such remedy exists at law. Furthermore, in addition to other
remedies that may be available (including, without limitation, termination of
the obligation for the Company and the Bank to pay compensation or benefits
hereunder due to Executive’s failure to comply in all material respects with the
restrictive covenants in Section 8, 9(a) or 9(b), subject to written notice by
the Bank and a reasonable opportunity for Executive to cure, if subject to
cure), the Company and its affiliates shall be entitled to specific performance
and other injunctive relief, without the requirement to post a bond. If any of
the covenants set forth in Section 8 or this Section 9 are finally held to be
invalid, illegal or unenforceable (whether in whole or in part), such covenant
shall be deemed modified to the extent, but only to the extent, of such
invalidity, illegality or unenforceability, and the remaining covenants shall
not be affected thereby. Any termination of Executive’s services or of this
Agreement shall have no effect on the continuing operation of Section 8 and this
Section 9, which shall survive in accordance with their terms.

 

 12 

 

 

10.          Section 409A of the Code

 

This Agreement is intended to comply with the requirements of Section 409A of
the Code (including the exceptions thereto), to the extent applicable, and the
Company shall administer and interpret this Agreement in accordance with such
requirements. If any provision contained in this Agreement conflicts with the
requirements of Section 409A of the Code (or the exemptions intended to apply
under this Agreement), this Agreement shall be deemed to be reformed to comply
with the requirements of Section 409A of the Code (or the applicable exemptions
thereto). Notwithstanding anything to the contrary herein, for purposes of
determining Executive’s entitlement to the payment or receipt of amounts or
benefits that constitute nonqualified deferred compensation within the meaning
of Section 409A of the Code, Executive’s employment shall not be deemed to have
terminated unless and until Executive incurs a “separation from service” as
defined in Section 409A of the Code. Reimbursement of any expenses provided for
in this Agreement shall be made promptly upon presentation of documentation in
accordance with Sterling’s policies with respect thereto as in effect from time
to time (but in no event later than the end of the calendar year following the
year such expenses were incurred); provided, however, that in no event shall the
amount of expenses eligible for reimbursement hereunder during a calendar year
affect the expenses eligible for reimbursement in any other taxable year.
Notwithstanding anything to the contrary herein, if a payment or benefit under
this Agreement that constitutes nonqualified deferred compensation within the
meaning of Section 409A of the Code is payable or provided due to a “separation
from service” for purposes of the rules under Treas. Reg. § 1.409A-3(i)(2)
(payments to specified employees upon a separation from service) and Executive
is determined to be a “specified employee” (as determined under Treas. Reg. §
1.409A-1(i) and related Company procedures), such payment shall, to the extent
necessary to comply with the requirements of Section 409A of the Code, be made
on the date that is six (6) months after the date of Executive’s separation from
service (or, if earlier, the date of Executive’s death). Any installment
payments that are delayed pursuant to this Section 10 shall be accumulated and
paid in a lump sum on the first day of the seventh month following the date of
Executive’s separation from service (or, if earlier, upon Executive’s death),
and the remaining installment payments shall begin on such date in accordance
with the schedule provided in this Agreement. The Severance Benefits and CIC
Severance Benefits are intended not to constitute deferred compensation subject
to Section 409A of the Code to the extent such Severance Benefits or CIC
Severance Benefits are covered by (a) the “short-term deferral exception” set
forth in Treas. Reg. § 1.409A-1(b)(4), (b) the “two times severance exception”
set forth in Treas. Reg. § 1.409A-1(b)(9)(iii), or (c) the “limited payments
exception” set forth in Treas. Reg. § 1.409A-1(b)(9)(v)(D). The short-term
deferral exception, the two times severance exception and the limited payments
exception shall be applied to the Severance Benefits or CIC Severance Benefits,
as applicable, in order of payment in such manner as results in the maximum
exclusion of such Severance Benefits or CIC Severance Benefits, as applicable,
from treatment as deferred compensation under Section 409A of the Code. Each
installment of the Severance Benefits or CIC Severance Benefits, as applicable,
and any other payments or benefits that constitute nonqualified deferred
compensation within the meaning of Section 409A of the Code shall be deemed to
be a separate payment for purposes of Section 409A of the Code. In no event may
Executive, directly or indirectly, designate the calendar year of any payment
under this Agreement.

 

 13 

 

 

11.          Additional Termination and Suspension Provisions

 

(a)          If Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or (g)(1) of the Federal Deposit Insurance Act, as amended (12
U.S.C. §§ 1818(e)(3) and (g)(1)), all obligations of the Company and the Bank
under this Agreement shall be suspended as of the date of service unless stayed
by appropriate proceedings. If the charges in the notice are dismissed, the
Company and the Bank may in their discretion (but subject in all events to the
requirements of Code Section 409A), (i) pay Executive all of the compensation
withheld while the Company’s and the Bank’s obligations under this Agreement
were suspended and (ii) reinstate (in whole) any of the Company’s and the Bank’s
obligations which were suspended, and in exercising such discretion, the Company
and the Bank shall consider the facts and make a decision promptly following
such dismissal of charges and act in good faith in deciding whether to pay any
withheld compensation to Executive, and to reinstate any suspended obligations
of the Company and the Bank.

 

(b)          If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, as amended (12
U.S.C. §§ 1818(e)(4) or (g)(1)), all obligations of the Company and the Bank
under this Agreement shall terminate as of the effective date of the order, but
vested rights of the parties shall not be affected.

 

(c)          If the Bank is in default, as defined in Section 3(x)(1) of the
Federal Deposit Insurance Act, as amended (12 U.S.C. §§ 1813(x)(1)), all
obligations of the Company and the Bank under this Agreement shall terminate as
of the date of default, but this provision shall not affect any vested rights of
the parties.

 

(d)          All obligations under this Agreement shall be terminated, except to
the extent determined that continuation of this Agreement is necessary for the
continued operation of the Bank, (i) by the Office of the Comptroller of the
Currency or other applicable banking regulator (the “Regulator”), at the time
the Federal Deposit Insurance Corporation enters into an agreement to provide
assistance to or on behalf of the Bank under the authority contained in Section
13(c) of the Federal Deposit Insurance Act, as amended; or (ii) by the
Regulator, at the time the Regulator approves a supervisory merger to resolve
problems related to operation of the Bank or when the Bank is determined by the
Regulator to be in an unsafe or unsound condition. Any rights of the parties
that have already vested, however, shall not be affected by such action.

 

(e)          If, after the Effective Date:

 

(i)          any regulation applicable to the Company or the Bank is amended or
modified, or if any new regulation applicable to the Company or the Bank becomes
effective, and such amended, modified, or new regulation requires the inclusion
in this Agreement of a provision not presently included in this Agreement, then
the foregoing provisions of this Section shall be deemed amended to the extent
necessary to give effect in this Agreement to any such amended, modified or new
regulation; and

 

 14 

 

 

(ii)         any regulation applicable to the Company or the Bank is amended or
modified, or if any new regulation applicable to the Company or the Bank becomes
effective, and such amended, modified, or new regulation permits the exclusion
of a limitation in this Agreement on the payment to Executive of an amount or
benefit provided for presently in this Agreement, then the foregoing provisions
of this Section shall be deemed amended to the extent permissible to exclude
from this Agreement any such limitation previously required to be included in
this Agreement by a regulation prior to its amendment, modification or repeal.

 

12.          Arbitration. Any dispute or controversy arising out of, under, in
connection with, or relating to this Agreement or any amendment hereof shall be
submitted to binding arbitration before one arbitrator in New York County, New
York, in accordance with the Commercial Arbitration Rules of the American
Arbitration Association for expedited arbitration, and any judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof.

 

13.          Indemnification and Insurance

 

(a)          To the extent that Sterling provides its senior executive officers
with coverage under a directors’ and officers’ liability insurance policy,
Sterling shall provide such coverage to Executive on substantially the same
basis. Sterling shall indemnify Executive (and Executive’s heirs, executors and
administrators) to the fullest extent permitted under applicable law against all
expenses and liabilities reasonably incurred by Executive in connection with or
arising out of any action, suit or proceeding in which he may be involved by
reason of Executive’s having been an officer of the Company or the Bank (whether
or not Executive continues to be an officer at the time of incurring such
expenses or liabilities and for a period of six years following Executive’s
termination of employment with Sterling), such expenses and liabilities to
include, but not be limited to, judgments, court costs and attorneys’ fees and
the cost of reasonable settlements (such settlements must be approved by the
Company Board). Any such indemnification shall be made consistent with
Regulations and Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C.
§ 1828(k), and the regulations issued thereunder in 12 C.F.R. Part 359.

 

(b)          Notwithstanding the foregoing, no indemnification shall be made by
the Bank unless the Bank gives the Regulator, to the extent required, at least
sixty (60) days’ notice of its intention to make such indemnification. Such
notice shall state the facts on which the action arose, the terms of any
settlement and any disposition of the action by a court. Such notice, a copy
thereof, and a certified copy of the resolution containing the required
determination by the Company Board shall be sent to the Regulator, to the extent
required. The notice period for any such notice shall run from the date of such
receipt. No such indemnification shall be made if the Regulator advises the Bank
in writing within such notice period, of its objection thereto.

 

14.          Notices. The persons or addresses to which notices, mailings or
deliveries shall be made may change from time to time by notice given pursuant
to the provisions of this Section. Any notice or other communication given
pursuant to the provisions of this Section shall be deemed to have been given
(a) if sent by messenger, upon personal delivery to the party to whom the notice
is directed; (b) if sent by reputable overnight courier, one business day after

 

 15 

 

 

delivery to such courier; (c) if sent by facsimile or email, on the date it is
actually received; and (d) if sent by mail, three business days following
deposit in the United States mail, properly addressed, postage prepaid,
certified or registered mail with return receipt requested. All notices required
or permitted to be given hereunder shall be addressed as follows:

 

If to Executive: At the address most recently on the
books and records of the Bank.     If to the Company or the Bank: Sterling
Bancorp or Sterling National
Bank, as applicable   21 Scarsdale Road   Yonkers, New York  10707  
Attention:  General Counsel

 

15.          Amendment. No modifications of this Agreement shall be valid unless
made in writing and signed by the parties hereto.

 

16.          Miscellaneous

 

(a)          Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon Executive, his legal representatives and estate and
intestate distributees, and the Company and the Bank and successors and assigns,
including any successor by merger or consolidation or a statutory receiver or
any other person or firm or corporation to which all or substantially all of the
assets and business of the Company or the Bank, as applicable, may be sold or
otherwise transferred. Any such successor of the Company or the Bank shall be
deemed to have assumed this Agreement and to have become obligated hereunder to
the same extent as the Company or the Bank, as applicable, and Executive’s
obligations hereunder shall continue in favor of such successor.

 

(b)          Severability. A determination that any provision of this Agreement
is invalid or unenforceable shall not affect the validity or enforceability of
any other provision hereof.

 

(c)          Waiver. Failure to insist upon strict compliance with any terms,
covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition. A waiver of any provision of this Agreement must be made
in writing, designated as a waiver, and signed by the party against whom its
enforcement is sought. Any waiver or relinquishment of any right or power
hereunder at any one or more times shall not be deemed a waiver or
relinquishment of such right or power at any other time or times.

 

(d)          Counterparts. This Agreement may be executed in two or more
counterparts by original signature, facsimile or any generally accepted
electronic means (including transmission of a pdf containing executed signature
pages), each of which shall be deemed an original, and all of which shall
constitute one and the same Agreement.

 

 16 

 

 

(e)          Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York, without
reference to conflicts of law principles, except to the extent governed by
federal law in which case federal law shall govern. Any payments made to
Executive pursuant to this Agreement or otherwise are subject to all applicable
banking laws and regulations, including, without limitation, 12 U.S.C. § 1828(k)
and any regulations promulgated thereunder.

 

(f)          Withholding. The Company and the Bank may withhold from any amounts
payable to Executive hereunder all federal, state, city or other taxes that the
Company or the Bank may reasonably determine are required to be withheld
pursuant to any applicable law or regulation (it being understood, that
Executive shall be responsible for payment of all taxes in respect of the
payments and benefits provided herein).

 

(g)          Headings and Construction. The headings of sections in this
Agreement are for convenience of reference only and are not intended to qualify
the meaning of any Section. Any reference to a Section number shall refer to a
Section of this Agreement, unless otherwise specified.

 

(h)          Entire Agreement. This Agreement contains the entire agreement of
the parties relating to the subject matter hereof, and supersedes in its
entirety any and all prior agreements, understandings or representations
relating to the subject matter hereof, including without limitation, the Prior
Agreement and the “Change in Control Agreement” as defined in the Prior
Agreement.

 

[Signature Page Follows]

 

 17 

 

 

IN WITNESS WHEREOF, the Company and the Bank have caused this Agreement to be
executed and Executive has hereunto set his hand, all as of the Effective Date
specified above.

 

  STERLING BANCORP         By: /s/ Jack L. Kopnisky     Name: Jack L. Kopnisky  
  Title: President and Chief Executive Officer         STERLING NATIONAL BANK  
      By: /s/ Jack L. Kopnisky     Name: Jack L. Kopnisky     Title: President
and Chief Executive Officer

 

  EXECUTIVE         /s/ Rodney Whitwell     Rodney Whitwell  

 

   

 

 

Exhibit A

 

RELEASE AGREEMENT

 

THIS RELEASE AGREEMENT (hereinafter “Agreement”) is made and entered into on the
[__] day of [_______], 20[__] by and between Sterling Bancorp (the “Company”)
and Rodney Whitwell (“Executive”).

 

WHEREAS, the Company and Executive are parties to an Employment Agreement, dated
as of October 31, 2016 (the “Employment Agreement”), pursuant to which Executive
is eligible, subject to the terms and conditions set forth in the Employment
Agreement, to receive certain compensation and benefits in connection with
certain terminations of Executive’s services to the Company.

 

NOW, THEREFORE, in consideration of the Company agreeing to provide the
compensation and benefits under Section [__] of the Employment Agreement to
Executive and of other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged by the parties, it is agreed as
follows:

 

1.          In exchange for the consideration referenced above, Executive hereby
completely, irrevocably, and unconditionally releases and forever discharges the
Company, and any of its predecessor or affiliated companies, and each and all of
their officers, agents, directors, supervisors, employees, representatives, and
their successors and assigns, and all persons acting by, through, under, for, or
in concert with them, or any of them, in any and all of their capacities
(hereinafter individually or collectively, the “Released Parties”), from any and
all charges, complaints, claims, and liabilities of any kind or nature
whatsoever, known or unknown, suspected or unsuspected (hereinafter referred to
as “claim” or “claims”) which Executive at any time heretofore had or claimed to
have or which Executive may have or claim to have regarding events that have
occurred as of the Effective Date of this Agreement, including, without
limitation, those based on: any employee welfare benefit or pension plan
governed by the Employee Retirement Income Security Act of 1974, as amended
(hereinafter “ERISA”) (provided that this release does not extend to any vested
benefits of Executive under Company’s pension and welfare benefit plans as of
the date of Executive’s termination of services); the Civil Rights Act of 1964,
as amended (race, color, religion, sex and national origin discrimination and
harassment); the Civil Rights Act of 1966 (42 U.S.C. § 1981) (discrimination);
the Age Discrimination in Employment Act of 1967, as amended (hereinafter
“ADEA”); the Older Workers Benefit Protection Act, as amended; the Americans
With Disabilities Act, as amended (hereinafter “ADA”); § 503 of the
Rehabilitation Act of 1973; the Fair Labor Standards Act, as amended (wage and
hour matters); the Family and Medical Leave Act, as amended (family leave
matters); the Genetic Information Non-Discrimination Act; the Uniformed Service
Employment and Reemployment Rights Act; the Worker Adjustment and Retraining
Notification Act; any other federal, state, or local laws or regulations
regarding employment discrimination or harassment, wages, insurance, leave,
privacy or any other matter, including those of the State of New York; any
negligent or intentional tort; any contract, policy or practice (implied, oral,
or written); or any other theory of recovery under federal, state, or local law,
including, but not limited to, any and all claims which Executive may now have
or may have had, arising from or in any way whatsoever connected with
Executive’s employment, service, or contacts, or

 

   

 

 

termination of Executive’s employment, with the Company or any other of the
Released Parties; as well as any and all claims for compensatory or punitive
damages, back pay, front pay, fringe benefits, attorneys’ fees, costs, expenses
or other equitable relief.

 

Notwithstanding the foregoing, the released claims do not include, and this
Agreement does not release, any: (a) rights to compensation and benefits
provided under Section [__] of the Employment Agreement; and (b) rights to
indemnification Executive may have under applicable law, the bylaws or
certificate of incorporation of the Company, any applicable director and officer
liability policy or under the Employment Agreement, as a result of having served
as an officer or director of the Company or any of its affiliates. The parties
also agree that the release provided by Executive in this Agreement does not
include a release for (i) any rights or claims that arise after Executive signs
this Agreement; (ii) any claim to challenge the release under the ADEA; or (iii)
any rights that cannot be waived by operation of law.

 

Executive further acknowledges and agrees that he has not filed, assigned to
others the right to file, reported, or provided information to a government
agency, nor are there pending, any complaints, charges, or lawsuits by or on his
behalf against Sterling or any Released Party with any government agency or any
court, except for any filings, reports, or information he may have made or
provided pursuant to Section 21F of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) or other applicable whistleblower laws or
regulations. In addition, Executive understands that nothing contained in this
Agreement limits Executive’s ability to report (by way of filing a charge or
complaint, or otherwise) possible violations of law or regulation, or make other
legally-protected disclosures under applicable whistleblower laws or regulations
(including pursuant to Section 21F of the Exchange Act), without notice to or
consent from the Company, to the Equal Employment Opportunity Commission
(“EEOC”), the National Labor Relations Board, the Occupational Safety and Health
Administration, the Department of Justice, the Securities and Exchange
Commission (the “SEC”) or any other federal, state or local governmental agency
or commission (“Government Agencies”). Executive further understands that this
Agreement does not limit Executive’s ability to participate in any investigation
or proceeding that may be conducted by any Government Agency, including
providing information or other information to such Government Agencies, without
notice to the Company.

 

To the extent permitted by law, Executive agrees that Executive will not cause
or encourage any future legal proceedings to be maintained or instituted against
any of the Released Parties. To the extent permitted by law, Executive agrees
that Executive will not accept any monetary remedy or recovery arising from any
charge filed or proceedings or investigation conducted by the EEOC or by any
state or local human rights or employment rights enforcement agency relating to
any of the matters released in this Agreement. However, nothing in this
Agreement prohibits or shall be construed to prohibit Executive from receiving a
reward from the SEC pursuant to Section 21F of the Exchange Act and the
regulations thereunder or, to the extent required by law, from any government
agency pursuant to another applicable whistleblower law or regulation in
connection therewith.

 

 2 

 

 

2.          Older Workers Benefit Protection Act/ADEA Waiver:

 

(a)        Executive acknowledges that the Company has advised Executive in
writing to consult with an attorney of Executive’s choice before signing this
Agreement, and Executive has been given the opportunity to consult with an
attorney of Executive’s choice before signing this Agreement.

 

(b)        Executive acknowledges that Executive has been given the opportunity
to review and consider this Agreement for a full twenty-one (21) days before
signing it, and that, if Executive has signed this Agreement in less than that
time, Executive has done so voluntarily in order to obtain sooner the benefits
of this Agreement.

 

(c)        Executive further acknowledges that Executive may revoke this
Agreement within seven (7) days after signing it, provided that this Agreement
will not become effective until such seven (7) day period has expired. To be
effective, any such revocation must be in writing and delivered to Company’s
principal place of business by the close of business on the seventh (7th) day
after signing the Agreement and must expressly state Executive’s intention to
revoke this Agreement. Provided that Executive does not timely revoke this
Agreement, the eighth (8th) day following Executive’s execution hereof shall be
deemed the “Effective Date” of this Agreement.

 

3.          This Agreement shall not in any way be construed as an admission by
the Company of any acts of unlawful conduct, wrongdoing or discrimination
against Executive, and the Company specifically disclaims any liability to
Executive on the part of itself, its employees, and its agents.

 

4.          This Agreement cannot be amended, modified, or supplemented in any
respect except by written agreement entered into and signed by the parties
hereto.

 

5.          The Agreement shall be governed by and construed in accordance with
the laws of the State of New York, without regard to the principles of conflict
of laws. Any disputes arising hereunder shall be resolved in accordance with
Section 12 of the Employment Agreement.

 

6.          Executive hereby acknowledges that Executive has read and
understands the terms of this Agreement and that Executive signs it voluntarily
and without coercion. Executive further acknowledges that Executive was given an
opportunity to consider and review this Agreement and the waivers contained in
this Agreement, that Executive has done so and that the waivers made herein are
knowing, conscious and with full appreciation that Executive is forever
foreclosed from pursing any of the rights so waived.

 

7.          The Agreement may be signed in counterparts, and each counterpart
shall be considered an original for all purposes.

 

 3 

 

 

PLEASE READ THIS AGREEMENT CAREFULLY; IT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has executed this Agreement, as of the
date first written above.

 

  Rodney Whitwell                     STERLING BANCORP         By:       Name:
Jack Kopnisky     Title: President and CEO         STERLING NATIONAL BANK      
  By:       Name: Jack Kopnisky     Title: President and CEO

 

   

  